BIJUR, J.
The action was brought to recover damages for conversion by defendant of certain merchandise belonging to the plaintiff. It transpired that plaintiff on October 4, 1910, had! given defendant a chattel mortgage covering goods and fixtures “herein extant in said shop. No. 383 Lafayette street.” On November 19th defendant, in alleged pursuance of the terms of the mortgage, removed all the fixtures and goods then in plaintiff’s said shop. Plaintiff showed that defendant removed and! sold many goods which had been' purchased by him and placed in the shop subsequent to October 4th.
As the mortgage did not undertake to cover after-acquired property, defendant was chargeable,with conversion of so much of the after-acquired property as he may have been sho;wn to have thus appropriated. Indeed, the facts as hereinabove recited were substantially conceded. Respondent apparently relies upon his right to apply the lien of the mortgage to after-acquired property, for which there is no warrant in law.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.